Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 1 of 18




 DISTRICT COURT, ADAMS COUNTY, COLORADO
 Court Address:   1100 Judicial Center Dr.
                  Brighton, CO 80601        DATE FILED: October 27, 2020 1:56 PM
                  Telephone: (303) 659-1161 FILING ID: EC83AE7DC94AD
 ASH MEADOWS TOWNHOMES ASSOCIATION, INC.,   CASE NUMBER: 2020CV31304


 Plaintiff,

 v.

 AMGUARD INSURANCE COMPANY,

 Defendant.                                                          ▲FOR COURT USE ONLY▲
 ATTORNEY FOR PLAINTIFF:
 Jonathan E. Bukowski, #45614                                        Case Number: 2020CV031304
 MERLIN LAW GROUP, P.A.
 1001 17th Street, Suite 1150                                        Div.: W         Ctrm:
 Denver, CO 80202
 Phone: 720-665-9680
 Fax: 720-665-9681
 E-Mail: jbukowski@merlinlawgroup.com

                         AMENDED COMPLAINT AND JURY DEMAND


       COMES NOW Ash Meadows Townhomes Association, Inc., by and through its

undersigned counsel, and hereby submits this its Amended Complaint and Jury Demand against

Defendant, AmGUARD Insurance Company, and in support of its Amended Complaint, alleges

and avers as follows:

                                           PARTIES

       1.      Ash Meadows Townhomes Association, Inc. (“Plaintiff” or “Ash Meadows”) is a

Colorado nonprofit corporation with its principal office in Westminster, Colorado.

       2.      Defendant, AmGUARD Insurance Company (“Defendant” or “AmGUARD”), is

an insurance company domiciled in the State of Pennsylvania authorized engage in the business of

Insurance in the State of Colorado.




                                          Page 1 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 2 of 18




                                 JURISDICTION AND VENUE

          3.    This Court has subject matter and personal jurisdiction over the parties to this cause

of action.

          4.    A cause of action exists under Colorado state law for claims regarding the conduct

complained of herein.

          5.    Jurisdiction is proper as to AmGUARD pursuant to Colorado Revised Statutes §

13-1-124(1)(a), (b), and (d) because AmGUARD conducted the business at issue in this action,

committed tortious misconduct and contracted to insure property within Adams County, Colorado.

          6.    Venue is proper pursuant to Col.R.Civ.P. 98 because the events which constitute

the basis of this Complaint and Jury Demand, including, but not limited to, the formation of the

insurance policy and location of the property in question, occurred in Adams County, Colorado.

                             FACTS COMMON TO ALL COUNTS

          A.    THE PROPERTY

          7.    Ash Meadows maintains residential real property located in 12703 – 12793 Leyden

Street Thornton, Colorado 80602 (the “Property”).

          8.    The Ash Meadows Property includes ten multi-story, residential buildings.

          9.    Buildings 12753, 12763, 12773, 12793 were constructed in 2007, and Buildings

12703, 12723, and 12783 were constructed in 2008.

          10.   The exterior walls are constructed with wood framing covered with siding and stone

veneer.

          11.   The roofs of the buildings at the Ash Meadows Property constructed in a gable

configuration with a predominant pitch of 6:12 and covered with architectural shingles. The

shingles installed on the roofs are no longer manufactured.



                                            Page 2 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 3 of 18




          B.    APPLICABLE PROVISIONS OF THE INSURANCE POLICY

          12.   Ash Meadows purchased an all-risk, replacement cost value, policy of insurance

from AmGUARD under Policy Number ASBP995001 (the “Policy”).

          13.   The Policy was issued with effective dates of April 1, 2018 through April 1, 2019.

          14.   The Policy’s insuring agreement states:

                A.     Coverage

                       We will pay for direct physical loss of or damage to Covered Property at
                       the premises described in the Declarations caused by or resulting from any
                       Covered Cause of Loss

          15.   The Policy does not define direct physical loss.

          16.   The Policy does not define direct physical damage.

          17.   At the time of the Storm, the Property was “Covered Property” for purposes of the

Policy’s insuring agreement.

          18.   During the underlying insurance Claim, AmGUARD determined and agreed that

the Property was “Covered Property” for purposes of the Policy’s insuring agreement.

          19.   At the time of the Storm, direct physical loss of or damage caused by hail was a

covered cause of loss under the Policy.

          20.   During the underlying Claim, Defendant determined and agreed that hail damage

to the Property resulting from the June 18, 2018, Storm, was a covered cause of loss under the

Policy.

          21.   Pursuant to its Policy, Defendant agreed to repair, rebuild and replace damaged

Property with materials of like kind and quality.

          22.   The Policy does not include a matching limiting endorsement or exclusion.




                                           Page 3 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 4 of 18




       23.     The Policy does not limit or exclude coverage for direct physical loss or damage

caused by hail to a roof covering resulting in a reduction of the useful life of the roof covering.

       24.     The Policy does not limit or exclude coverage for direct physical loss or damage

caused by hail to a roof covering resulting in a loss of performance of the roof covering.

       25.     The Policy does not limit or exclude coverage for direct physical loss or damage

caused by hail to a roof covering resulting in a loss in the market value of the roof covering.

       26.     Defendant must pay for the cost to achieve a reasonable uniform appearance

between the repair, rebuild or replacement of the damaged property and the materials existing on

the Property. See Hamlet Condominium Ass’n v. American Mutual Family Ins. Co., 2016 CV

30594 (Co. Dist. Ct., April 12, 2017).

       27.     The Policy further provides that legal action against AmGUARD must be brought

within two years of the date of loss:

               4.      Legal Action Against Us

                       No one may bring a legal action against us under this
                       insurance; unless

                       a.      There has been full compliance with all of the terms
                               of this insurance; and
                       b.      The action is brought within 2 years after the date on
                               which the direct physical loss or damaged occurred.

       C.      THE SUBJECT HAIL AND WIND STORM

       28.     On June 18, 2018, during the Policy period, the Property suffered direct physical

loss and/or damage resulting from a severe hail and wind storm (the “Storm”).

       29.     The Storm produced hailstones measuring up to 2.75” in diameter that affected the

Ash Meadows Property.




                                            Page 4 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 5 of 18




       30.     Among other things, hailstones from the Storm struck and damaged the roof

coverings of the buildings at the Ash Meadows Property, metal roof vent caps, windows, and

gutters (the “Loss”).

       31.     Ash Meadows promptly reported its Loss to AmGUARD.

       32.     AmGUARD assigned Claim Number ASBP995001-001-001-001 to Ash

Meadows’ Property Loss (the “Claim”).

       D.      AMGUARD’S INDEPENDENT ADJUSTER AND ASH MEADOWS’
               PUBLIC ADJUSTER AGREE ROOFS REQUIRE REPLACEMENT DUE
               TO HAIL DAMAGE RESULTING FROM THE STORM

       33.     AmGUARD assigned the Claim to a Property & Casualty Claims Adjuster, Thomas

F. Malloy.

       34.     AmGUARD retained VeriClaim, Inc (“VeriClaim”), a company providing loss

adjusting and claims management services. VeriClaim assigned James Cook to the Claim.

       35.     Ash Meadows retained a Colorado licensed public insurance adjuster to assist with

the investigation and adjustment of its Claim.

       36.     Between September 13-15, 2018, James Cook and Ash Meadows’ public adjuster

performed an inspection of the Property, including the performance of test squares on each

elevation of the roofs on the ten buildings at the Property. James Cook and Ash Meadows’ public

adjuster were in agreement that each elevation of the roofs covering the Property were damaged

by hailstones requiring replacement.

       37.     On or about September 15, 2018, AmGUARD had sufficient information within its

possession to tender covered benefits for the Loss.

       38.     On October 19, 2018, AmGUARD notified Ash Meadows that it would not share

the inspection report or repair estimates prepared by James Cook.



                                          Page 5 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 6 of 18




       E.      AMGUARD DISMISSES ITS INDEPENDENT                             ADJUSTER         AND
               RETAINED A PROFESSIONAL ENGINEER

       39.     On or about October 19, 2018, AmGUARD notified Ash Meadows that it was

retaining Rimkus Consulting Group to inspect the Property. Rimkus Consulting Group is an

engineering and consulting company, which practices in Colorado, providing most of its services

to the insurance defense industry.

       40.     Upon information and belief, Rimkus Consulting Group actively markets its

services to insurance carriers and insurance professionals. The majority of Rimkus Consulting

Group’s business in Colorado comes from insurance carriers like AmGUARD.

       41.     Rimkus Consulting Group assigned John W. Bittner (“Bittner”) to the Claim.

Bittner is untrained and unqualified in insurance Policy interpretation and application.

       42.     Bittner utilizes an engineering damage threshold that includes only damage to roof

coverings resulting in a diminution of water-shedding capability or reduction in the expected long-

term service life of the material. Consequently, Bittner performs a flawed investigation which only

reports the number of hail damaged shingles that sustain functional damage and does not look for

all signs of direct physical loss of or damage during his inspection. This approach is inconsistent

with the standards of AmGUARD Insurance Company, and the insurance industry as a whole.

       43.     The elevated functional threshold of hail damage utilized by Bittner is not contained

in the Policy issued to Ash Meadows.

       44.     The elevated functional threshold of hail damage utilized by Bittner is inconsistent

with the Policy’s terms and conditions.

       45.     AmGUARD knew or should have known that the elevated threshold of hail damage

utilized by Bittner during his inspection of the Property is inconsistent with the terms and

conditions of the Policy.

                                           Page 6 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 7 of 18




       46.     AmGUARD knew or should have known that that the elevated threshold of hail

damage utilized by Bittner modified the Policy to include a cosmetic damage exclusion that was

never bargained for.

       47.     While it refused to disclose the inspection report and repair estimates prepared by

James Cook with Ash Meadows, AmGUARD provided Bittner with a copy of the inspection report

and repair estimates prepared by James Cook.

       48.     Or about October 29, 2018, Bittner performed an inspection of the Property with

Katherine E. Bemis (“Bemis”), an engineering intern with Rimkus Consulting Group. The majority

of the roofing systems were inspected by the engineering intern, Bemis.

       49.     On November 29, 2018, Rimkus Consulting Group prepared an Xactimate1 repair

estimate totaling $354,608.95 based on the flawed functional damage inspection performed by

Bittner and the engineering intern, Bemis.

       50.     The Rimkus Consulting Group repair estimate outlined the estimated cost of repairs

for hail damage to varying extents on the roof coverings, metal roof vents, gutters and downspouts,

windows, and wood trim of the buildings throughout the Ash Meadows Property.

       51.     Bittner and Bemis determined that Building 12713, 12733, and 12743 had

sufficient functional hail impact damage to warrant replacement, while 870 shingles on the

remaining seven buildings were recommended for individual spot repair. Neither Bittner, nor

AmGUARD, verified with any roofing contractor whether the individual spot repair of 870

shingles was feasible.




1
  Xactimate is standard replacement cost estimating software used by adjusters in the insurance
industry to calculate the anticipated cost of repair to damaged property by providing price lists for
the cost of repairs based on region and date.
                                             Page 7 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 8 of 18




       52.      The Rimkus Consulting Group repair estimate does not include the required roofing

felt or allowances for the steepness of the roof, nor does it provide any consideration to the

checkboard appearance that will result from spot repairing the damaged discontinued shingles with

new shingles.

       53.      While Bittner identified 103 hail damaged windows, the Rimkus Consulting Group

repair estimate does not include flanged installation or code required items, such as flashings, still

pan, flashing tape, and all system integration with the existing building wrap. Instead, the Rimkus

Consulting Group repair estimate employs an allowance for a generic window removal and

replacement without any consideration to a reasonable uniform appearance between the

replacement windows and those existing at the property.

       54.      The deficiencies contained within the Rimkus Consulting Group repair estimate

demonstrate the difficulties in allowing an engineer, untrained in insurance principles and policy

application, to generate an estimate of repairs for an insurance claim.

       55.      On December 11, 2018, AmGUARD provided Ash Meadows with the Rimkus

Consulting Group repair estimate. AmGUARD has not provided Ash Meadows with a copy of the

Bittner and Bemis investigation report.

       56.      On December 11, 2018, Ash Meadows’ public adjuster requested that AmGUARD

provide Ash Meadows with a copy of the inspection report and repair estimates prepared by James

Cook. In response to the request, AmGUARD notified Ash Meadows that it would not share the

inspection report or repair estimates prepared by James Cook.

       57.      AmGUARD reassigned the Ash Meadows Claim to a General Adjuster, Paul A.

Prislupsky (“Prislupsky”).




                                            Page 8 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 9 of 18




       58.     On January 22, 2019, Ash Meadows’ public adjuster requested AmGUARD release

of payment for the undisputed hail damages identified within the Rimkus Consulting Group repair

estimate totaling $354,608.95.

       59.     On January 30, 2019, Ash Meadows provided AmGUARD with a sworn statement

in proof of loss and repair estimate totaling $1,007,590.49.

       60.     On March 14, 2019 and April 3, 2019, Ash Meadows’ public adjuster requested

AmGUARD provide payment for the hail damages identified within the sworn statement in proof

of loss and repair estimate totaling $1,007,590.49.

       61.     On April 24, 2019, over 140 days after receiving a copy of the Rimkus Consulting

Group repair estimate, AmGUARD issued an actual cash value payment to Ash Meadows for the

undisputed damages to the Property.

       F.      ASH  MEADOWS     SUBMITS   ADDITIONAL                         INFORMATION
               DEMONSTRATING A COVERED LOSS

       62.     Ash Meadows subsequently retained a Colorado professional licensed engineer to

provide an evaluation of the hail stone impact damage to the discontinued shingle roofs covering

Building’s 12703, 12723, 12753, 12763, 12773, 12783, and 12793. Ash Meadows’ professional

engineer documented hail impacts to the roofing systems, window screens, and vents to all of the

inspected buildings.

       63.     Ash Meadows’ professional engineer confirmed the damages previously identified

and presented by AmGUARD’s independent adjuster, James Cook and Ash Meadows public

adjuster. The below table shows the results of the test squares performed by Ash Meadows’

professional engineer.




                                           Page 9 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 10 of 18




           64.   On or about April 3, 2020, Ash Meadows provided AmGUARD with its

professional engineering report and requested a reevaluation of the Claim. Ash Meadows also

provided AmGUARD with a copy of a report from ITEL Laboratories confirming the

discontinuance of the asphalt shingles covering the roofs and the unavailability of a matching

product and an updated repair estimate totaling $1,162,277.43.

           65.   To date, AmGUARD has made no efforts to contact the professional licensed

engineer hired by Ash Meadows to discuss his investigation or analysis.

           66.   On or about April 3, 2020, AmGUARD had sufficient information within its

possession to tender covered benefits for the Loss.

           67.   On or about April 3, 2020, Ash Meadows’ provided AmGUARD with its written

demand to participate in the appraisal process outlined within the Policy to determine the amount

of loss.

           G.    AMGUARD REFUSES TO RELEASE PAYMENT FOR UNDISPUTED
                 HAIL DAMAGE TO THE PROPERTY

           68.   On June 3, 2020, Prislupsky notified Ash Meadows that while he had prepared an

updated repair estimate outlining additional undisputed hail damage to the Property resulting from

the Storm, the updated repair estimate was only for negotiating purposes. Despite knowledge of




                                          Page 10 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 11 of 18




additional monies due to Ash Meadow, Prislupsky notified Ash Meadows that an additional actual

cash value payment for damages identified on the updated estimate was not warranted.

       69.     On June 3, 2020, Prislupsky notified Ash Meadows that AmGUARD would not be

releasing any additional money based on the materials that had been provided from Ash Meadows’

professional engineer, public adjuster, ITEL, or the City of Thornton.

       70.     On June 6, 2020, Ash Meadows requested AmGUARD release a copy of its updated

repair estimate and reconsider its decision to withhold payment of additional monies outlined in

its updated repair estimate to allow Ash Meadows to begin repairs to its property.

       71.     AmGUARD has made no additional payment on the Claim since April 24, 2019.

       H.      AMGUARD TERMINATES COMMUNICATION COMPELLING ASH
               MEADOWS TO FILE LITIGATION

       72.     On June 8, 2020, AmGUARD and Ash Meadows entered into an agreement to toll

the statute of limitations and/or contractual time found in the Policy for concluding construction,

requesting depreciation, or filing litigation related to or arising out of the Claim until Friday,

October 9, 2020 (“Tolling Agreement”).

       73.     On October 1, 2020 and October 7, 2020, Ash Meadows requested that AmGUARD

enter into a second Tolling Agreement to allow for the completion of the appraisal process.

AmGUARD has failed to respond or acknowledge Ash Meadows request for a second Tolling

Agreement

       74.     Ash Meadows has fulfilled all duties required of it under the Policy after discovery

of the Loss.

       75.     Ash Meadows has performed all conditions precedent and subsequent required

under the Policy, or alternatively, have been excused from performance by the acts,

representations, and conduct of AmGUARD.

                                          Page 11 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 12 of 18




          76.   While Ash Meadows has cooperated with AmGUARD in its investigation of the

Claim, AmGUARD refuses to be open and honest in its dealings with Ash Meadows, including

the concealment of relevant Claim file materials obtained from its consultants such as photographs,

field notes, and communications relating to the Storm and Claim.

          77.   The actions of AmGUARD have caused Ash Meadows great financial harm. The

cost of repairs to the Property in dispute have increased due to the unreasonable delay caused by

AmGUARD’s untenable position and its failure to consider the information provided by Ash

Meadows. Ash Meadows has also incurred significant costs in its retention of a public adjuster,

attorney, and professional engineer to confirm the unpaid damage to the Property.

          78.   As a result of AmGUARD’s wrongful acts and omissions, Ash Meadows was

forced to retain the professional services of Merlin Law Group, PA, who is representing Ash

Meadows with respect to these causes of action.

                                 FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)

          79.   Ash Meadows realleges and reaffirms Paragraphs 1-78 as if fully set forth herein.

          80.   Ash Meadows purchased an all risk Policy requiring AmGUARD to pay for any

and all fortuitous damages resulting from a loss not expressly excluded or otherwise limited by the

Policy.

          81.   The Policy between Ash Meadows and AmGUARD is a binding contract.

          82.   Ash Meadows paid premiums and otherwise performed all conditions precedent to

recovery of benefits under their Policy with AmGUARD.

          83.   AmGUARD has denied certain covered damages and continues to delay and deny

certain claimed damages as outlined above.




                                          Page 12 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 13 of 18




       84.     AmGUARD refuses to provide the contractually required and covered benefits to

Ash Meadows.

       85.     AmGUARD’s failure to honor its obligations under the Policy is a breach of

contract.

       86.     AmGUARD’s breach of contract has damaged Ash Meadows.

       87.     Ash Meadows is entitled to all benefits due and owing under the Policy.

       WHEREFORE, Plaintiff, Ash Meadows Townhomes Association, Inc., respectfully

request this Court enter judgment against, Defendant, AmGUARD Insurance Company, for

damages resulting from its breach of contract, costs, pre-judgment interest, attorneys’ fees pursuant

to applicable law, and such other relief as the Court deems appropriate.

                             SECOND CLAIM FOR RELIEF
               (Unreasonable Delay and Denial of Payment of Covered Benefits
                      Pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116)

       88.     Ash Meadows realleges and reaffirms Paragraphs 1-87 as if fully set forth herein.

       89.     Under Colorado Revised Statute § 10-3-1115, an insurer who delays or denies

payment to an insured without a reasonable basis for its delay or denial is in breach of the duty of

good faith and fair dealing.

       90.     Under Colorado Revised Statute § 10-3-1115, an insurer’s delay or denial is

unreasonable if the insurer delayed or denied authorizing payment of a covered benefit without a

reasonable basis for that action.

       91.     Ash Meadows is a first-party claimant within the meaning of Colorado Revised

Statute § 10-3-1115(1)(b)(1).

       92.     AmGUARD had the non-delegable duty to investigate the claim objectively and to

advise Ash Meadows of coverage under the Policy.



                                           Page 13 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 14 of 18




        93.    AmGUARD delayed and denied payment of covered benefits to Ash Meadows as

alleged in the preceding paragraphs of Ash Meadows’ Complaint without a reasonable basis for

its actions.

        94.    AmGUARD has unreasonably delayed payment to Ash Meadows. Measured

against objective industry standards for claim handling and payment, AmGUARD’s actions have

unreasonably delayed payment of the loss and damage. As more fully alleged above, AmGUARD

has refused to consider additional information provided by Ash Meadows’ consultants, and

instead, has relied on a flawed engineering investigation has led to a gross undervaluation of the

Loss and has resulted in a substantial delay of covered benefits to Ash Meadows without a

reasonable basis.

        95.    AmGUARD delayed the Claim by failing to objectively evaluate Ash Meadows’

Claim based on all available evidence, and not just evidence which AmGUARD believed

supported its position. More specifically, AmGUARD has refused to provide coverage for

replacement of all the roofs covering the Property despite recommendations from its independent

adjuster and the licensed public insurance adjuster.

        96.    AmGUARD delayed and denied payment of covered benefits to Ash Meadows

without a reasonable basis for its action by preferring the opinions of John Bittner and Rimkus

Consulting Group without giving due consideration to the contrary opinions of Ash Meadows’

public adjuster and professional licensed engineer.

        97.    It is apparent from AmGUARD’s conduct in the handling of Ash Meadows’ Claim

that AmGUARD has adopted a plan or approach to delay, as much as possible, its handling and

payment of Ash Meadows’ Claim.




                                          Page 14 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 15 of 18




       98.     AmGUARD delayed and denied payment of covered benefits to Ash Meadows

without a reasonable basis for its action by failing to issue an actual cash value payment of

undisputed covered benefits over 140 days after learning that coverage was owed.

       99.     As a result of AmGUARD’s material breaches of the Policy, Ash Meadows has

been unable to move forward with repairs to its Property.

       100.    Based upon the foregoing Paragraphs, Ash Meadows is therefore entitled to two

times the covered benefit that have been delayed and denied to it, attorneys’ fees, and costs

pursuant to C.R.S. § 10-3-1116, together with pre-judgment interest at the highest rate allowed by

law.

       WHEREFORE, Plaintiff, Ash Meadows Townhomes Association, Inc., respectfully

request this Court enter judgment against, Defendant, AmGUARD Insurance Company, for

damages authorized pursuant to Colorado Revised Statute § 10-3-1116, costs, pre-judgment

interest, attorneys’ fees pursuant to applicable law, and other such relief as the Court deems

appropriate.

                                 THIRD CLAIM FOR RELIEF
                                   (Common Law Bad Faith)

       101.    Ash Meadows realleges and reaffirms Paragraphs 1-100 as if fully set forth herein.

       102.    AmGUARD owed duties arising from the Policy’s implied covenants of good faith

and fair dealing, under which AmGUARD covenanted that it would, in good faith and in the

exercise of fair dealing, deal with Ash Meadows fairly and honestly, faithfully perform its duty of

representation, and do nothing to impair, interfere with, hinder, or potentially injure Ash Meadows’

rights to receive the benefits provided by the Policy.




                                           Page 15 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 16 of 18




          103.   An insurer breaches its duty of good faith and fair dealing when it engages in unfair

claim settlement practices, denying and delaying due payment of available benefits under the

Policy.

          104.   At all times, Ash Meadows fulfilled its obligations under the Policy and acted in

accordance with its duty of good faith and fair dealing.

          105.   AmGUARD has breached its covenant of good faith and fair dealing that it owes

to Ash Meadows by engaging in a pattern of conduct designed to deprive AmGUARD of its rights

and benefits under the Policy. As described in more detail above, AmGUARD and its agents

knowingly underestimated the Claim and misrepresented the scope of damage to the Property.

          106.   As alleged above and among other circumstances, AmGUARD committed

numerous, willful or reckless unfair claim settlement practices including, without limitation:

                 (a)    Failing to acknowledge and act reasonably promptly upon communications
                        with respect to claims arising under the insurance Policy it wrote and issued;

                 (b)    Failing to adopt and implement reasonable standards for the prompt
                        investigation of claims arising under insurance policies;

                 (c)    Refusing to pay claims without conducting a reasonable investigation based
                        upon all available information, ignoring material information supplied by
                        its insured and accepting obviously biased, result-oriented opinions from its
                        retained expert to “justify” deficient assessments of its liability under the
                        Policy;

                 (d)    Not attempting in good faith to effectuate prompt, fair, and equitable
                        settlements of claims in which liability has become reasonably clear, such
                        that the damages from the hail event exceeded the amount acknowledged as
                        being owed by AmGUARD;

                 (e)    Failing to reasonably adjust and compelling Ash Meadows to utilize
                        appraisal and/or litigation to recover amounts due under the insurance
                        Policy by offering substantially less than the amounts ultimately recovered
                        in proceedings initiated by its insureds;

                 (f)    Misrepresenting the terms and conditions of the Policy in an attempt to
                        influence the insured to settle for less than all benefits reasonably afforded

                                            Page 16 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 17 of 18




                       under the Policy for the subject loss and damage, including interposing
                       unsupportable exclusions to deny and delay a meritorious, well-documented
                       claim;

               (g)     Encouraging its claim representatives, including Paul Prislupsky and Nona
                       Loftus, to engage in unfair claims settlement practices against Ash
                       Meadows, thereby violating applicable standards in the industry and the
                       laws and regulations of the State of Colorado.

       107.    AmGUARD has committed such actions willfully and with such frequency as to

indicate a general business practice.

       108.    AmGUARD’s unreasonable conduct, including its complete rejection of additional

evidence from Ash Meadows’ professional engineer has effectively compelled Ash Meadows to

institute litigation to recover amounts due under the insurance Policy.

       109.    Ash Meadows has suffered and continues to suffer actual damages due to

AmGUARD’s breach of its covenant of good faith and fair dealing. As a direct and proximate

result of AmGUARD’s actions, Ash Meadows has:

               (a)     Incurred and will incur in the future increased costs to repair, restore and/or
                       replace the significant property damage;

               (b)     Suffered and will continue to suffer damages as a foreseeable and proximate
                       result of the misconduct alleged; and

               (c)     Suffered and will continue to suffer other expenses, including public
                       adjuster fee, engineering fees, meteorological fees, attorneys’ fees,
                       investigatory fees, and other losses.

       WHEREFORE, Plaintiff, Ash Meadows Townhomes Association, Inc., respectfully

request this Court enter judgment against, Defendant, AmGUARD Insurance Company, for all

damages suffered as a foreseeable and proximate result of the conduct alleged herein, pre and post

judgment interest, attorneys’ fees in accordance with applicable law, costs including expert witness

fees, and such other and further relief as the Court deems just and proper.




                                           Page 17 of 18
Case 1:21-cv-00029-STV Document 4 Filed 01/06/21 USDC Colorado Page 18 of 18




                                  DEMAND FOR JURY TRIAL

          110.   Ash Meadows demands trial by jury with respect to all claims and issues triable to

a jury.

Dated: October 27, 2020                       Respectfully submitted,

                                              s/ Jonathan E. Bukowski
                                              Jonathan E. Bukowski, Esq.
                                              Colorado Bar No.: 45614
                                              Merlin Law Group, PA
                                              1001 17th Street, Ste. 1150
                                              Denver, CO 80202
                                              Telephone: 720-665-9680
                                              Facsimile: 720-665-9681
                                              E-Mail: jbukowski@merlinlawgroup.com




                                           Page 18 of 18
